DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02 December 2020.  As directed by the amendment: claims 1, 2 & 4-7 been amended, and no claims have been cancelled or added.  Thus, claims 1-7 are presently pending in this application.
Applicant’s amendments (in combination with the examiner’s amendments below) have overcome the various objections and 35 U.S.C. 112 rejections set forth in the previous action. 	
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yen Jung Sung on 11 February 2021.
The application has been amended as follows: 
IN THE CLAIMS: 
Claim 1, lines 31-33: “…a plurality of dividers spaced along an outer periphery of the outlet hose,…”

Claim 1, lines 48-49: “…the dividers of the outlet hose support an inner wall of the second body;…”

two beveled panels, each of the two beveled panels extending from a respective side of the first body portion, the second body portion having a plurality of positioning apertures…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Baki (WO 2009/069157 A1), Shimizu et al. (US 2009/0272445 A1), and/or Thomas et al. (US 2007/0271695 A1); each previously cited in the PTO-892 provided with the prior Office Action, may be considered the closest prior art in various aspects.
The prior art of record does not disclose or reasonably suggest at least the combination of limitations of independent claim 1 wherein: “the outlet hose further comprises…a plurality of dividers spaced along an outer periphery of the outlet hose, and a plurality of cross-shaped positioning tabs disposed opposite the dividers;…the housing has a first body and a second body…the dividers of the outlet hose support an inner wall of the second body;…the panel cover has a first body portion, a second body portion, and a third body portion…the second body portion having a plurality of positioning apertures corresponding to the positioning tabs…the positioning tabs are configured to engage with the positioning apertures…” in further combination with the additional limitations of the claim. 
Furthermore, the invention of claim 1, when considered as a whole, is not otherwise rendered obvious in view of the prior art currently of record. 
As a result, claim 1 is allowable over the prior art currently of record. Claims 2-7 are allowable at least due to dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Richard K. Durden/Examiner, Art Unit 3753